Case: 21-20186     Document: 00516182633         Page: 1    Date Filed: 01/27/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     January 27, 2022
                                  No. 21-20186
                                                                      Lyle W. Cayce
                                                                           Clerk
   Danziger & De Llano, L.L.P.,

                                                           Plaintiff—Appellant,

                                      versus

   Morgan Verkamp, L.L.C.; Frederick M. Morgan, Jr.,
   Esquire; Jennifer Verkamp, Esquire,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:20-CV-144


   Before Davis, Higginson, and Engelhardt, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
          Danziger & De Llano, LLP, a Texas resident, sued Morgan Verkamp,
   LLC, and two of its members, all non-residents of Texas. The Texas-based
   district court granted the defendants’ motion to dismiss for lack of personal
   jurisdiction. We AFFIRM.
                                        I.
          On January 15, 2020, Danziger & De Llano, LLP, (“Danziger”) filed
   a complaint in the United States District Court for the Southern District of
Case: 21-20186        Document: 00516182633              Page: 2       Date Filed: 01/27/2022




                                          No. 21-20186


   Texas against Morgan Verkamp, LLC, and two of its members, Frederick M.
   Morgan, Jr., and Jennifer Verkamp (collectively “Morgan Verkamp”). 1 The
   complaint, which raises claims of fraud, unjust enrichment, tortious
   interference with prospective contractual relations, and breach of contract,
   alleges the following relevant facts.
           Danziger is a Texas-based law firm. Frederick Morgan and Jennifer
   Verkamp are attorneys residing in Ohio, and Morgan Verkamp, LLC, is an
   Ohio-based law firm. In 2006, Danziger referred two qui tam matters to
   Morgan Verkamp. The parties agreed to split the attorneys’ fees in both
   cases, with 33 percent going to Morgan Verkamp, 33 percent to Danziger,
   and the remaining 34 percent divided in proportion to the hours each firm
   worked on the case. The following year, Danziger referred a potential qui tam
   relator named Michael Epp to Morgan Verkamp. 2 The parties agreed to split
   the fees from the Epp matter in the same manner as the previous cases.
           Danziger stopped hearing from Epp in January 2008. However,
   Danziger and Morgan Verkamp continued to work together on the other two
   qui tam matters. In January 2010, Danziger asked Morgan Verkamp if a
   recently publicized qui tam settlement was related to the Epp case, and
   Morgan Verkamp replied that it was not. Shortly thereafter, Morgan
   Verkamp emailed a fee agreement to Epp. Danziger was not included on that


           1
            Danziger had previously sued Morgan Verkamp in Pennsylvania, but the Third
   Circuit determined that Pennsylvania courts lacked personal jurisdiction over Morgan
   Verkamp. See Danziger & De Llano, LLP v. Morgan Verkamp, LLC, 948 F.3d 124 (3d Cir.
   2020).
           2
             Though Danziger’s complaint makes no allegations regarding Epp’s residence,
   Morgan Verkamp asserts that “Mr. Epp is a German national who lived in Dubai . . . and
   Thailand” during the relevant time periods. Danziger does not challenge this statement,
   and the district court accepted it. Further, there is evidence in the record supporting this
   assertion. For purposes of this appeal, the important fact is that Danziger does not allege,
   and we have no reason to infer, that Epp had any connection to Texas other than Danziger.




                                                2
Case: 21-20186       Document: 00516182633            Page: 3      Date Filed: 01/27/2022




                                       No. 21-20186


   email, though Morgan Verkamp assured Epp that Danziger would be
   “reasonably compensated.”
          In March 2010, Morgan Verkamp filed suit on Epp’s behalf in a
   Pennsylvania federal court. Morgan Verkamp never informed Danziger that
   it was representing Epp. In 2016, while investigating a lawsuit against Morgan
   Verkamp related to one of the other qui tam cases that the parties had worked
   on together, 3 Danziger learned that Morgan Verkamp had received over $5
   million in attorneys’ fees as a result of its representation of Epp.
          Danziger argues that Morgan Verkamp owes it $2,133,333, in
   accordance with the firms’ alleged fee-sharing agreement. After Danziger
   filed this complaint, Morgan Verkamp moved to dismiss the case for both
   lack of personal jurisdiction and failure to state a claim. The district court
   concluded that dismissal was appropriate on personal jurisdiction grounds
   and accordingly granted the motion. Danziger appealed.
                                             II.
          “[O]n a motion to dismiss for lack of jurisdiction, uncontroverted
   allegations in the plaintiff’s complaint must be taken as true.” Bullion v.
   Gillespie, 895 F.2d 213, 217 (5th Cir. 1990). For purposes of this appeal,
   Morgan Verkamp does not dispute Danziger’s factual allegations. “A district
   court’s dismissal of a suit for lack of personal jurisdiction where the facts are
   not disputed is a question of law, which is reviewed de novo.” Herman v.
   Cataphora, Inc., 730 F.3d 460, 464 (5th Cir. 2013). “The party invoking the
   court’s jurisdiction bears the burden of establishing that a defendant has the


          3
              The two qui tam matters that Danziger initially referred to Morgan Verkamp
   involved relators named Vanderslice and Galmines. Although the two firms split the fees
   from the Vanderslice matter in accordance with their arrangement, Morgan Verkamp
   initially declined to pay Danziger for its work on the Galmines matter, citing ethical
   concerns. Danziger filed suit, and the parties eventually settled.




                                             3
Case: 21-20186      Document: 00516182633            Page: 4    Date Filed: 01/27/2022




                                      No. 21-20186


   requisite minimum contacts with the forum state to justify the court’s
   jurisdiction.” Id. “Where, as here, the court rules on a motion to dismiss for
   lack of personal jurisdiction without holding an evidentiary hearing, that
   burden requires only that the nonmovant make a prima facie showing.” Id.
          Danziger does not allege that any of the defendants are residents of
   Texas. “A nonresident defendant is subject to personal jurisdiction in a
   federal diversity suit to the extent permitted by the laws of the forum state
   and considerations of constitutional due process.” Command-Aire Corp. v.
   Ontario Mech. Sales & Serv. Inc., 963 F.2d 90, 93 (5th Cir. 1992). “Because
   the Texas long-arm statute extends to the limits of federal due process, the
   two-step inquiry collapses into one federal due process analysis.” Sangha v.
   Navig8 ShipManagement Priv. Ltd., 882 F.3d 96, 101 (5th Cir. 2018) (citation
   omitted). “Due process requires that the defendant have ‘minimum
   contacts’ with the forum state (i.e., that the defendant has purposely availed
   himself of the privilege of conducting activities within the forum state) and
   that exercising jurisdiction is consistent with ‘traditional notions of fair play
   and substantial justice.’” Id. (citation omitted). Because Danziger is
   “bringing multiple claims that arise out of different forum contacts of the
   defendant,” it “must establish specific jurisdiction for each claim.” Seiferth
   v. Helicopteros Atuneros, Inc., 472 F.3d 266, 274 (5th Cir. 2006).
                                          III.
          Danziger asserts three intentional tort claims against Morgan
   Verkamp: fraud, unjust enrichment, and tortious interference with
   prospective contractual relations. To establish personal jurisdiction in
   intentional tort cases, it is “insufficient to rely on a defendant’s ‘random,
   fortuitous, or attenuated contacts’ or on the ‘unilateral activity’ of a plaintiff.
   A forum State’s exercise of jurisdiction over an out-of-state intentional
   tortfeasor must be based on intentional conduct by the defendant that creates




                                           4
Case: 21-20186      Document: 00516182633           Page: 5    Date Filed: 01/27/2022




                                     No. 21-20186


   the necessary contacts with the forum.” Walden v. Fiore, 571 U.S. 277, 286
   (2014) (citation omitted).
                                          A.
          The Supreme Court most recently addressed the issue of personal
   jurisdiction over intentional tortfeasors in Walden v. Fiore. That case involved
   a Georgia law enforcement officer who seized cash from two Nevada
   residents passing through Georgia and refused to return it to them for a
   prolonged period. 571 U.S. at 279-80. The defendant-petitioner “knew his
   allegedly tortious conduct in Georgia would delay the return of funds to
   plaintiffs with connections to Nevada.” Id. at 279. Nonetheless, the Court
   held that the officer “lack[ed] the ‘minimal contacts’ with Nevada that are a
   prerequisite to the exercise of jurisdiction over him.” Id. at 288 (citation
   omitted). After all, the Court explained, “no part of petitioner’s course of
   conduct occurred in Nevada. Petitioner approached, questioned, and
   searched respondents, and seized the cash at issue, in the Atlanta airport. . . .
   Petitioner never traveled to, conducted activities within, contacted anyone
   in, or sent anything or anyone to Nevada.” Id. at 288-89. Thus, “when
   viewed through the proper lens—whether the defendant’s actions connect
   him to the forum—petitioner formed no jurisdictionally relevant contacts
   with Nevada.” Id. at 289.
          Walden also explained that the Court’s prior decision in Calder v.
   Jones “illustrates the application of [the] principles” that govern this type of
   case. Id. at 286. In Calder, a California resident sued two Florida residents for
   libel, based on an article that they wrote and edited in Florida and published
   in a national magazine with a large readership in California. 465 U.S. 783,
   784-86 (1984). Although they did not live in California, the Calder defendants
   nonetheless had significant contacts with the state:




                                           5
Case: 21-20186      Document: 00516182633           Page: 6    Date Filed: 01/27/2022




                                     No. 21-20186


          The allegedly libelous story concerned the California activities
          of a California resident. It impugned the professionalism of an
          entertainer whose television career was centered in California.
          The article was drawn from California sources, and the brunt
          of the harm, in terms both of respondent’s emotional distress
          and the injury to her professional reputation, was suffered in
          California. In sum, California is the focal point both of the story
          and of the harm suffered.
   Id. at 788–89. Given “the ‘effects’ of [the defendants’] Florida conduct in
   California,” the Court concluded that jurisdiction is “proper in California.”
   Id. at 789.
          Walden clarified and elaborated on Calder’s holding. “The crux of
   Calder,” the Court explained in Walden, “was that the reputation-based
   ‘effects’ of the alleged libel connected the defendants to California, not just
   to the plaintiff.” Walden, 571 U.S. at 287. Because “the reputational injury
   caused by the defendants’ story would not have occurred but for the fact that
   the defendants wrote an article for publication in California that was read by
   a large number of California citizens,” id. at 287-88, “the ‘effects’ caused by
   the defendants’ article—i.e., the injury to the plaintiff’s reputation in the
   estimation of the California public—connected the defendants’ conduct to
   California, not just to a plaintiff who lived there,” id. at 288. “That
   connection, combined with the various facts that gave the article a California
   focus, sufficed to authorize the California court’s exercise of jurisdiction.”
   Id. Thus, under Calder and Walden, “mere injury to a forum resident is not a
   sufficient connection to the forum. . . . The proper question is not where the
   plaintiff experienced a particular injury or effect but whether the defendant’s
   conduct connects him to the forum in a meaningful way.” Id. at 290.
          We applied Walden in Sangha v. Navig8 ShipManagement Private Ltd.
   In that case, Captain Sangha, a Texas-based seaman, lost his job at Marine
   Consulting and then sued Navig8, a foreign entity, for tortious interference




                                          6
Case: 21-20186      Document: 00516182633           Page: 7     Date Filed: 01/27/2022




                                     No. 21-20186


   with a contract. 882 F.3d at 99, 102-03. Sangha argued that Texas courts had
   specific personal jurisdiction over Navig8, based on the following: (1) “email
   communications from two Navig8 representatives located outside the
   country to Cpt. Sangha’s then-supervisor in Alabama”; (2) “an employment
   contract between Cpt. Sangha and Marine Consultants [sic] allegedly
   confected in Houston”; (3) “that the email communications [from Navig8
   to Captain Sangha’s former supervisor] were targeted at a contract formed
   in Texas”; and (4) “that the emails concerned work that was to be performed
   in Texas.” Id. at 103. We held that these “contacts . . . are legally insufficient
   to support a finding of specific jurisdiction.” Id. “Even though Navig8’s
   email communications happened to affect Cpt. Sangha while he was at the
   Port of Houston, this single effect is not enough to confer specific jurisdiction
   over Navig8.” Id. After all, “mere injury to a forum resident is not a sufficient
   connection to the forum.” Id. (citing Walden, 571 U.S. at 290). “The proper
   question is not whether Cpt. Sangha experienced an injury or effect in a
   particular location, but whether Navig8’s conduct connects it to the forum
   in a meaningful way.” Id. at 103-04. And because “Cpt. Sangha’s presence
   in the Gulf of Mexico/Port of Houston is largely a consequence of his
   relationship with the forum, and not of any actions Navig8 took to establish
   contacts with the forum,” Sangha “failed to establish a prima facie case of
   personal jurisdiction.” Id. at 104.
          Walden and Sangha largely resolve this issue. Danziger alleges in
   support of its fraud and unjust enrichment claims (1) that Morgan Verkamp
   failed to disclose its representation of Epp when responding to an unsolicited
   email from Danziger about the Epp case and (2) that Morgan Verkamp
   continued not to disclose its representation of Epp while the two firms
   worked together on other cases. Danziger alleges in support of its tortious
   interference with prospective contractual relations claim that Morgan
   Verkamp emailed Epp (who is not alleged to have been in Texas) to convince




                                           7
Case: 21-20186      Document: 00516182633           Page: 8    Date Filed: 01/27/2022




                                     No. 21-20186


   him not to formalize his relationship with Danziger. Thus, although Morgan
   Verkamp’s allegedly tortious conduct may have affected Danziger in Texas,
   none of this conduct occurred in Texas. Cf. Walden, 571 U.S. at 288-89 (“[N]o
   part of [the defendant’s] course of conduct occurred in Nevada. . . .
   Petitioner never traveled to, conducted activities within, contacted anyone
   in, or sent anything or anyone to Nevada.”); Sangha, 882 F.3d at 103 (“Even
   though Navig8’s email communications happened to affect Cpt. Sangha
   while he was at the Port of Houston, this single effect is not enough to confer
   specific jurisdiction over Navig8.”). The only act or omission of Morgan
   Verkamp that is even plausibly connected to Texas is Morgan Verkamp’s
   allegedly fraudulent reply to Danziger’s unsolicited email about Epp, which
   one could characterize as having been “sent . . . to” Texas. Walden, 571 U.S.
   at 289. However, we have held that a state does not have personal jurisdiction
   over a non-resident who “merely answer[s] one uninitiated and unsolicited
   phone call.” Wilson v. Belin, 20 F.3d 644, 649 (5th Cir. 1994). Danziger offers
   no reason why the same should not hold true for a defendant who merely
   answers one unsolicited email. Accordingly, this email does not meaningfully
   connect Morgan Verkamp to Texas. And because none of Morgan
   Verkamp’s allegedly tortious conduct meaningfully connects it to Texas,
   Texas courts do not have jurisdiction over Danziger’s intentional tort claims
   against Morgan Verkamp. See Walden, 571 U.S. at 290 (“The proper
   question is not where the plaintiff experienced a particular injury or effect but
   whether the defendant’s conduct connects him to the forum in a meaningful
   way.”).
                                          B.
          Danziger does not cite Walden or Sangha in its opening brief. Instead,
   Danziger primarily relies on our decisions in Wien Air Alaska, Inc. v. Brandt
   and Trois v. Apple Tree Auction Center, Inc. In Wien Air, a Texas-based airline
   sued a German resident for fraud. 195 F.3d 208, 209, 211 (5th Cir. 1999). The



                                          8
Case: 21-20186      Document: 00516182633           Page: 9   Date Filed: 01/27/2022




                                     No. 21-20186


   defendant had “performed several tortious actions outside of Texas” that
   “had foreseeable effects in the forum and were directed at the forum. These
   contacts take the form of letters, faxes, and phone calls to Texas . . . whose
   contents contained fraudulent misrepresentations and promises and whose
   contents failed to disclose material information.” Id. at 212. Though the
   defendant argued that “communications directed into a forum standing
   alone are insufficient to support a finding of minimum contacts,” we held
   that “[w]hen the actual content of communications with a forum gives rise
   to intentional tort causes of action, this alone constitutes purposeful
   availment. The defendant is purposefully availing himself of ‘the privilege of
   causing a consequence’ in Texas.” Id. at 213. Similarly, in Trois, the
   defendant had “participated in a conference call [with a Texas resident] . . .
   and allegedly misrepresented certain things over the phone.” 882 F.3d 485,
   490-91 (5th Cir. 2018). Although the defendant “did not initiate the
   conference call to Trois in Texas,” “he was the key negotiating party who
   made representations regarding his business in a call to Texas.” Id. at 491.
   Since “that intentional conduct . . . led to this litigation,” we held that the
   defendant “should have reasonably anticipated being haled into Texas
   court.” Id.
          This case is very different from both Wien Air and Trois. In Wien Air,
   “numerous calls, letters and faxes were made by [the defendant] to Wien Air
   in Texas, and . . . these calls contained the promises, assurances, and
   representations that are at the heart of the lawsuit.” 195 F.3d at 212. And in
   Trois, the defendant was “a willing participant on a conference call [with a
   Texas resident] who actively engaged in conversation regarding his
   business,” making him “akin to an initiator of a phone call as contrasted to
   the recipient of an uninitiated, unsolicited phone call.” 882 F.3d at 491. Here,
   by contrast, Morgan Verkamp is not alleged to have either initiated or
   “actively engaged” in a single communication directed into Texas, let alone




                                          9
Case: 21-20186      Document: 00516182633            Page: 10    Date Filed: 01/27/2022




                                      No. 21-20186


   “numerous” ones. As explained above, its only action that was even plausibly
   directed into Texas was a reply to an unsolicited email, which is not a
   sufficient contact for jurisdiction under our precedents. See Wilson, 20 F.3d
   at 649. Because Morgan Verkamp’s alleged contacts with Texas were
   significantly less numerous and less purposeful than those of the defendants
   in Wien Air and Trois, neither of those decisions controls this case. See Miss.
   Interstate Express, Inc. v. Transpo, Inc., 681 F.2d 1003, 1006 (5th Cir. 1982)
   (“[W]hether the minimum contacts are sufficient to justify subjection of the
   non-resident to suit in the forum is determined . . . under the particular facts
   upon the quality and nature of the activity with relation to the forum state.”).
          The other decisions that Danziger cites also prove unavailing. In
   support of its argument that Texas courts have personal jurisdiction over its
   fraud and unjust enrichment claims, Danziger cites Streber v. Hunter and
   Walk Haydel & Associates, Inc. v. Coastal Power Production Co. We did note in
   Streber that an attorney’s “failure to disclose material information from
   Louisiana to [a client] in Texas also forms a basis for personal jurisdiction.”
   221 F.3d 701, 718 n.25 (5th Cir. 2000). However, we did not say that a state
   has personal jurisdiction over every non-resident that fails to disclose
   material information to a resident; rather, we emphasized that the case
   involved a lawyer who “continually communicated with” his “client in
   another forum.” Id. (citation omitted). Moreover, numerous other contacts
   supported Texas’s jurisdiction in that case—the Louisiana lawyer had given
   “tax advice that he knew would be received by a Texas client” and had
   allegedly committed “malpractice . . . during [a] 1993 mediation, which took
   place in Houston.” Id. at 718. Similarly, in Walk Haydel, we held that
   Louisiana courts had personal jurisdiction over an Illinois law firm that had
   failed to disclose a conflict of interest to its Louisiana client in not only “over
   a hundred . . . telephone calls, faxes, and letters” that it had sent to its client
   in Louisiana but also a meeting that had occurred in Louisiana. 517 F.3d 235,




                                           10
Case: 21-20186     Document: 00516182633           Page: 11    Date Filed: 01/27/2022




                                    No. 21-20186


   237, 243-45 (5th Cir. 2008). As with Wien Air and Trois, Streber and Walk
   Haydel involve contacts that are significantly more numerous and more
   purposeful than the contacts alleged in this case.
          Danziger further argues that Central Freight Lines Inc. v. APA
   Transportation Corp. and Access Telecom, Inc. v. MCI Telecommunications Corp.
   show that Texas courts have personal jurisdiction over its tortious
   interference with prospective contractual relations claim. In Central Freight,
   a New Jersey-based freight carrier allegedly interfered with a contract
   between the plaintiff, a Texas-based freight carrier, and Dell Computers, a
   Texas-based computer manufacturer. 322 F.3d 376, 379, 384 (5th Cir. 2003).
   Emphasizing that “Texas is not only [the plaintiff’s] home state; it is also the
   primary location of [its] business relationship with Dell Computers,” we held
   that “it is not unreasonable for [the non-resident defendant] to be haled into
   court in the Western District of Texas for alleged intentional interference
   with the contractual relationship of two Texas-based companies whose
   business dealings are based in Texas.” Id. at 384. Here, Epp is not alleged to
   have been a Texas resident, and though Danziger argues that Morgan
   Verkamp knew that Danziger would have represented Epp out of its Houston
   office, a Texas law firm’s representation of a non-Texas person in a non-
   Texas matter is not “based in Texas” in the same way that a relationship
   between a Texas manufacturer and a Texas shipper is “based in Texas.”
          In Access Telecom, a foreign telephone company allegedly “violated
   U.S. antitrust law by harming a Texas business through the willful
   cancellation of a necessary portion of that business’s service.” 197 F.3d 694,
   701, 719 (5th Cir. 1999). The foreign telephone company’s “lines ran right
   up and into Texas for the express purpose of serving Texas residents with
   Mexican phone service, a service [for] which it received millions of dollars a
   month in revenue,” and we held that the “allegation that [the foreign
   company] shut down these lines in order to harm a Texas business whose



                                          11
Case: 21-20186     Document: 00516182633              Page: 12   Date Filed: 01/27/2022




                                       No. 21-20186


   services were legal in Mexico suffices to confer personal jurisdiction over [the
   foreign company] for the injuries suffered in Texas.” Id. at 719. Once again,
   the non-resident defendant’s forum contacts in Access Telecom are
   significantly more numerous and significantly more purposeful than Morgan
   Verkamp’s contacts with Texas in this case.
                                   *        *         *
          Under Walden and Sangha, Texas courts do not have personal
   jurisdiction over Danziger’s intentional tort claims. The cases that Danziger
   relies on do not provide reason to think otherwise. Because none of Morgan
   Verkamp’s allegedly tortious conduct either occurred in Texas or was
   otherwise meaningfully connected to the state, the district court correctly
   dismissed Danziger’s intentional tort claims for lack of personal jurisdiction.
                                           IV.
          Danziger also asserts a claim against Morgan Verkamp for breach of
   contract. When determining whether a court has personal jurisdiction over a
   breach of contract claim, “only those acts which relate to the formation of
   the contract and the subsequent breach are relevant,” including “prior
   negotiations and contemplated future consequences, along with the terms of
   the contract and the parties’ actual course of dealing.” Trois v. Apple Tree
   Auction Ctr., Inc., 882 F.3d 485, 489 (5th Cir. 2018) (citations omitted).
   Importantly, “merely contracting with a resident of the forum state does not
   establish minimum contacts.” Moncrief Oil Int’l Inc. v. OAO Gazprom, 481
   F.3d 309, 311 (5th Cir. 2007). Further, “a plaintiff’s unilateral activities in
   Texas do not constitute minimum contacts where the defendant did not
   perform any of its obligations in Texas, the contract did not require
   performance in Texas, and the contract is centered outside of Texas.” Id. at
   312. “An exchange of communications in the course of developing and




                                            12
Case: 21-20186     Document: 00516182633            Page: 13    Date Filed: 01/27/2022




                                     No. 21-20186


   carrying out a contract also does not, by itself, constitute the required
   purposeful availment of the benefits and protections of Texas law.” Id.
          Danziger relies primarily on our decision in Central Freight. That case
   involved not only the contractual interference claim described above but also
   a breach of contract claim, both brought by a Texas-based freight carrier
   against a New Jersey-based carrier in a Texas court. 322 F.3d at 379. On
   appeal, we explained that because “all of the formal negotiations took place
   via telephone and written correspondence between the two parties from their
   respective headquarters,” the New Jersey carrier could “not really dispute
   the fact that, during the course of negotiations, [it] specifically and
   deliberately ‘reached out’ to a Texas corporation by telephone and mail with
   the deliberate aim of entering into a long-standing contractual relationship
   with a Texas corporation.” Id. at 382. Moreover, the New Jersey carrier
   “knew that it was affiliating itself with an enterprise based primarily in
   Texas” and “presumably knew that many of [the Texas carrier’s] customers
   would . . . come from that state.” Id. Because the New Jersey carrier thus
   “purposefully directed its in-state and out-of-state activities at a resident of
   the forum . . . with the aim of establishing a long-term association with that
   resident and with the foreseeable and intended result of causing economic
   activity within the forum state,” we held that the carrier “should have
   reasonably anticipated being haled into court in Texas on breach of contract
   claims related to that [contract], notwithstanding [its] relatively brief physical
   presence in the state.” Id. at 383.
          Danziger also cites Electrosource, Inc. v. Horizon Battery Technologies,
   Ltd. In that case, “the actual course of dealing between [the plaintiff] and
   [the defendant] involved wide reaching contacts and contemplated future
   consequences within the forum state.” 176 F.3d 867, 872 (5th Cir. 1999).
   Specifically, the defendant “was attempting to acquire technology from [the
   plaintiff] in Texas for the establishment of manufacturing centers in India.”



                                           13
Case: 21-20186      Document: 00516182633            Page: 14    Date Filed: 01/27/2022




                                      No. 21-20186


   Id. As part of their agreement, the plaintiff “contracted to train [the
   defendant’s] employees, aid in designing [the defendant’s] manufacturing
   facilities, provide technical support and regulate quality control of [the
   defendant’s] products.” Id. The parties “planned to participate in each of
   these functions either wholly or in substantial part in Texas.” Id. We
   ultimately concluded that the defendant had “engaged in such ‘continuing
   and wide-reaching contacts’ with [the plaintiff] in Texas, and committed
   itself to such future contacts in the forum, that it should reasonably have
   anticipated being haled into court there.” Id.
          Morgan Verkamp calls our attention to several cases in response. In
   Trois, we concluded that because the “contract was executed and performed
   solely in Ohio” and the “only alleged Texas contacts related to contract
   formation or breach are [the defendant’s] conference calls negotiating the
   agreement while [the plaintiff] was in Texas,” Texas courts did “not have
   personal jurisdiction over the defendants regarding the breach-of-contract
   claim.” 882 F.3d at 489. Similarly, in Moncrief Oil, a dispute involving several
   contracts that “were executed in Russia, with a Russian corporation,
   concerning a Russian joint venture, to develop a Russian gas field,” we
   rejected the argument that states have personal jurisdiction over “breach of
   contract case[s] where a nonresident enters into a contract with a known
   resident of the forum state, if it is reasonably foreseeable that the resident will
   perform a material part of its obligations in the forum state and thereby cause
   business activity in the forum state.” 481 F.3d at 312. We explained that the
   plaintiff, a Texas resident, had simply “agreed to perform analysis, without
   any discussion of where it would be done. The contract was silent as to
   location.” Id. at 313. Moreover, “[g]iven the nature of the work, there’s no
   indication that the location of the performance mattered.” Id. Moncrief Oil
   also distinguished Central Freight, explaining that the contract in that case
   had “contemplated that the plaintiff would make shipments from Texas on




                                           14
Case: 21-20186     Document: 00516182633             Page: 15   Date Filed: 01/27/2022




                                      No. 21-20186


   behalf of third-party Texas customers. The plaintiff’s Texas location was
   strategically advantageous to the defendant and was the basis for the
   agreement, suggesting that the defendant had purposefully availed itself of
   doing business in Texas.” Id. (citation omitted).
          Finally, Holt Oil & Gas Corp. v. Harvey featured an Oklahoma
   defendant that had “entered into a contract with . . . a Texas corporation”;
   “sent a final revised joint operating agreement from Oklahoma to Texas”;
   “sent three checks from Oklahoma to Texas in partial performance of its
   contractual obligations”; and “engaged in extensive telephonic and written
   communication with [the Texas corporation].” 801 F.2d 773, 776, 778 (5th
   Cir. 1986). We concluded that these contacts were insufficient for Texas to
   exercise personal jurisdiction over the defendant. Id. at 778. As we observed,
   “Oklahoma law would govern the agreement,” and “the material
   performance occurred in Oklahoma.” Id. Additionally, we determined that
   “the exchange of communications between Texas and Oklahoma in the
   course of developing and carrying out the contract was . . . insufficient to
   constitute purposeful availment of the benefits and protections of Texas
   law.” Id. After all, “[t]hese communications to Texas rested on nothing but
   ‘the mere fortuity that [Holt] happens to be a resident of the forum.’” Id.
   (second alteration in original).
          This dispute is closer to Trois, Moncrief Oil, and Holt Oil, the cases in
   which the forum state did not have jurisdiction, than it is to Central Freight
   and Electrosource, in which the forum state had jurisdiction. Danziger alleges
   in support of its breach of contract claim that: (1) Epp reached out to
   Danziger about a potential qui tam matter; (2) Danziger arranged two
   conference calls between itself, Morgan Verkamp, and Epp; (3) Danziger and
   Morgan Verkamp agreed telephonically to split any fees they received from
   their work on the Epp matter; (4) the parties exchanged several emails with
   each other and Epp regarding their potential representation of Epp; and (5)



                                           15
Case: 21-20186        Document: 00516182633              Page: 16       Date Filed: 01/27/2022




                                          No. 21-20186


   Morgan Verkamp ultimately represented Epp in a Pennsylvania lawsuit but
   refused to split the fees that it received from the case. 4 Thus, unlike
   Electrosource, this case does not involve “wide reaching contacts and
   contemplated future consequences within the forum state.” 176 F.3d at 872.
   And unlike Central Freight, “[t]he plaintiff’s Texas location” was not
   “strategically advantageous to the defendant . . . , suggesting that the
   defendant had purposefully availed itself of doing business in Texas.”
   Moncrief Oil, 481 F.3d at 313 (describing the decision in Central Freight).
   Rather, as in Trois, “[t]he only alleged Texas contacts related to contract
   formation or breach are [the defendant’s] conference calls negotiating the
   agreement while [the plaintiff] was in Texas.” 882 F.3d at 489; see also
   McFadin v. Gerber, 587 F.3d 753, 760 (5th Cir. 2009) (“[C]ommunications
   relating to the performance of a contract themselves are insufficient to
   establish minimum contacts.”). And like Holt Oil, the defendant’s
   “communications to Texas rested on nothing but ‘the mere fortuity that [the
   plaintiff] happens to be a resident of the forum.’” 801 F.2d at 778 (citation
   omitted). As we held in Moncrief Oil, “mere fortuity that one company
   happens to be a Texas resident . . . is not enough to confer jurisdiction.” 481
   F.3d at 313. 5



           4
             Notably, Danziger does not allege that the agreement required it to perform any
   work. Indeed, Danziger is currently seeking to recover for breach of this contract even
   though it does not allege that it performed any legal work for Epp, in Texas or otherwise.
           5
              Danziger also points out that the alleged contract did not have a choice-of-law
   provision. However, the absence of a choice-of-law provision has no impact on our
   jurisdictional analysis in this case. While a choice-of-law provision specifying a non-Texas
   forum might indicate that Texas courts do not have personal jurisdiction over the
   defendant, see Holt Oil, 801 F.2d at 778; Moncrief Oil, 481 F.3d at 313, we have explained
   that a contract’s lack of a choice-of-law clause gives the defendant neither “specific notice
   that it might be amenable to suit in Texas” nor “reason to think that it could not be haled
   into court in Texas.” Cent. Freight Lines Inc., 322 F.3d at 383 (emphasis omitted).




                                                16
Case: 21-20186     Document: 00516182633          Page: 17   Date Filed: 01/27/2022




                                   No. 21-20186


          Danziger was the only connection between the alleged contract and
   Texas. Morgan Verkamp did not perform in Texas and was not required to
   perform in Texas. Moreover, this alleged contract to split the fees arising
   from a non-Texas law firm’s legal representation of a non-Texas client in a
   non-Texas case was centered outside of Texas. As previously stated, “a
   plaintiff's unilateral activities in Texas do not constitute minimum contacts
   where the defendant did not perform any of its obligations in Texas, the
   contract did not require performance in Texas, and the contract is centered
   outside of Texas.” Moncrief Oil, 481 F.3d at 312. Accordingly, the district
   court correctly dismissed Danziger’s breach of contract claims for lack of
   personal jurisdiction.
                                        V.
          For the foregoing reasons, we AFFIRM the district court’s order
   granting Morgan Verkamp’s motion to dismiss Danziger’s complaint for lack
   of personal jurisdiction.




                                        17